Citation Nr: 0312329
Decision Date: 06/09/03	Archive Date: 08/07/03

DOCKET NO. 01-08 988A         DATE JUN 09 2003

On appeal from the Department of Veterans Affairs Regional Office
in St. Paul, Minnesota

THE ISSUES

1. Entitlement to service connection for post-traumatic stress
disorder (PTSD).

2. Entitlement to service connection for residuals of dislocated
right arytenoid cartilage and status post laryngeal fracture.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from May 1966 to March
1970.

This matter comes before the Board of Veterans' Appeals (Board)
from a May 2000 rating decision of the St. Paul, Minnesota,
Regional Office (RO) of the Department of Veterans Affairs (VA)
which denied service connection for PTSD and residuals of
dislocated right arytenoid cartilage and status post laryngeal
fracture. The denial was confirmed by the RO in a November 2000
rating decision. The veteran appealed these determinations to the
Board.

VACATUR

On February 28, 2003, the Board issued a decision which denied the
veteran's claims for service connection for PTSD and residuals of
dislocated right arytenoid cartilage and status post laryngeal
fracture. While the case was being decided by the Board, the
veteran submitted additional evidence to the RO, including VA
treatment records.

The Board may vacate an appellate decision where a veteran is
denied due process of law. 38 U.S.C.A. 7104(a) (West 2002); 38
C.F.R. 20.904 (2002). Failure to consider the additional evidence
submitted by the veteran, including VA treatment records,
constitutes a denial of due process of law. Accordingly, the Board
has determined that the February 2003 decision of the Board denying
service connection for PTSD and residuals of dislocated right
arytenoid cartilage and status post laryngeal fracture must be
vacated. A new decision based on all the evidence of record will be
entered as if the February 2003 decision by the Board had never
been issued.

- 2 -

ORDER

The February 2003 Board decision that denied service connection for
PTSD and residuals of dislocated right arytenoid cartilage and
status post laryngeal fracture is vacated.

U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This vacate decision does not
constitute a decision of the Board on the merits of your appeal.

- 3 -

